THE UN|TED STATES DlSTR|CT COURT
FOR THE M|DDLE DlSTR|CT OF PENNSYLVAN|A

NAQU|LLA M. WALKER,

P|aintiff, :
v. : 3:18-CV-347
(JUDGE MAR|AN|)
LACKAWANNA CH|LDREN
AND YOUTH SERV|CES,
Defendant.

ORDER

AND NOW, TH|S MAY OF NOVEMBER, 2018, upon review of Magistrate
Judge Schwab’s Report and Recommendation (“R&R”) (Doc. 8) for clear error or manifest
injustice, |T |S HEREBY ORDERED THAT:
1. The R&R (Doc. 8) is ADOPTED for the reasons set forth therein.
2. P|aintist Comp|aint (Doc. 1) is D|SMlSSED.
3. The C|erk of the Court is directed to CLOSE this case.

 

 

F(obert\oMa_rimy
United States District Judge

 

